          Case 1:21-mj-00333-GMH Document 9 Filed 04/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     )
                                             )
     v.                                      )      CRIMINAL NO. 21-MJ-333
                                             )
PAUL VON BERNEWITZ,                          )
                                             )
      Defendant.                             )

                                  NOTICE OF APPEARANCE

       Notice is hereby given that Andrew W. Grindrod and the Office of the Federal Public

Defender for the Eastern District of Virginia will serve as appointed counsel for the defendant, Paul

Von Bernewitz, in the above-captioned case. Mr. Grindrod, though not a member of this Court’s bar,

is appearing as an attorney who is employed by the United States or one of its agencies, pursuant to

Local Criminal Rule 44.1(e).



                                         Respectfully submitted,


                                          ______/s/________
                                          Andrew W. Grindrod
                                          Virginia State Bar No. 83943
                                          Office of the Federal Public Defender, E.D. Va.
                                          150 Boush Street, Suite 403
                                          Norfolk, Virginia 23510
                                          757-457-0860 (direct)
                                          757-457-0880 (fax)
                                          Andrew_Grindrod@fd.org
